Order entered November 7, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-22-00592-CR
                               No. 05-22-00593-CR

                        THE STATE OF TEXAS, Appellant

                                        V.

                      RUBEN A. LARA-ALVARADO, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
             Trial Court Cause No. F20-61117-U and F20-61118-U

                                     ORDER

      The clerk’s record and the reporter’s record in this State’s appeal are

overdue. The clerk’s record was due on July 20, 2022. When it was not filed, we

notified Dallas County District Clerk Felicia Pitre by postcard dated July 22, 2022,

directing that the record be filed by August 21, 2022. To date, the clerk’s record

has not been filed.

      The reporter’s record was also due on July 20, 2022. By postcard dated July

22, 2022, we notified Sasha Brooks, Official Court Reporter for the 291st Judicial
District Court, that the reporter’s record had not been filed and directed her to file

it by August 21, 2022.      To date, it has not been filed and we have had no

communication from Ms. Brooks regarding the record.

      So that this appeal can proceed, we ORDER Dallas County District Clerk

Felicia Pitre to file, withing FIFTEEN DAYS of the date of this order, the clerk’s

record in this appeal. We ORDER court reporter Sasha Brooks to file, within

FIFTEEN DAYS of the date of this order, the reporter’s record.

      We DIRECT the Clerk of the Court to send copies of this order to:

      Honorable Stephanie Huff
      Presiding Judge
      291st Judicial District Court

      Felicia Pitre
      Dallas County District Court

      Sasha Brooks
      Official Court Reporter
      291st Judicial District Court

      All parties




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE